Case 2:19-cv-18122-MCA-LDW_ Document 27_ Filed 11/21/19 Page 1 of 2 PagelD: 566
Case 2:19-cv-18122-MCA-LDW Decument12 Filed 10/23/19 Page 2 of 2 PagelD: 299

 

RETURN OF SERVICE

Service of the Summons and complaint was made by | DATE 0 | XY | (A (¥ oe OS bn
WM Baregey Bose k™ Vyoass Spur

Check one box below to indicate appropriate method of service

 

 

 

 

 

 

[ Served personally upon the defendant. Place where served:

 

 

wre Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age

discretion then residing therein.

OD Name of By Sou a the s aS and eZ were left: SH) } A Ley lo} lu Le

“LYIVR, IEROEZR NST O67 666!

eX unexecuted:

 

 

 

{2 Other (specify) :

 

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct.

rxecucion __ 10 27/19 barsy frou

Signature of Server

Faery Boswell

Address of Server

JA54 N ttetor React
Merrls Plains NJ 074950

 

4713774

 

 
Case 2:19-cv-18122-MCA-LDW_ Document 27. Filed 11/21/19 Page 2 of 2 PagelD: 567
Case 2:19-cv-18122-MCA-LDW Documenti12 Filed 10/23/19 Page 1 of 2 PagelD: 298

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
PRIVCAP FUNDING LLC,
Plaintiff
V. SUMMONS IN A CIVIL CASE
SETH LEVINE, ET AL.,
Defendant
CASE

NUMBER: 2:19-CV-18122-MCA-LDW

TO: (Wame and address of Defendant):

Perth LP Ventures, LLC

c/o Seth Levine

636 South Forest Drive
Teaneck, New Jersey 07666

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
an answer fo the attached complaint or a motion under rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK

 

   

ISSUED ON 2019-10-23 09:33:38, Clerk
USDC NID
